DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 7/28/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-6, 9-13 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… wherein the first signaling information has a fixed number of bits, wherein the second signaling information has a variable number of bits, wherein the first signaling information includes information indicating a forward error correction (FEC) type used for the second signaling information, and wherein the second signaling information includes information indicating a modulation scheme of related PLP, and information indicating a code rate of the related PLP..… in combination with other limitations recited as specified in claims 1, 6, 11.

 	The first closest prior art Vare et al (USPN 2009/0103649) discloses digital communication comprising fixed L1 pre-signaling and configurable L1 signaling. However, Vare fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Jokela et al (USPN 2009/0190677) discloses digital communication system comprising an encoder for encoding information to be transmitting in a frame. However, Jokela fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Himmanen et al (USPN 2009/0196217) discloses a system and method for implementing L1 pre-signaling including RES field. However, Himmanen fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469